DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional  Application No. 62/833,362, filed on 04/12/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020, 8/27/2020, 10/22/2020, 3/10/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 5,069,214 A) to Samaras et al. in view of the publication/patent (US 20200163602 A1) by/to Pareddy et al.
Regarding claims 1, 20 and 22 Samaras discloses: a device and method comprising: a light source configured to transmit a pulse of light through an article to an area of skin (Abstract) a device which uses a light source that produce high intensity, short duration light pulse that penetrates through the clothing of a patient; 
Samaras further discloses determining, via a photodetector a measurement of light returned from the article a photodetector assembly of the device, which detects the light reflected through clothing of the patient (Abstract); 
for each measurement: causing a light source to transmit a pulse of light through an article to an area of skin, and determining a measurement of light returned from the article (Samaras, Claim-1) recites, producing light in a plurality of pulses such that the light penetrates the clothing of the patient and is reflected by the tissue back through the clothing; 
Samaras further discloses, a non-transitory computer-readable medium storing computer-executable instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable instructions, wherein executing the computer-executable instructions configures the processing device to perform operations comprising in (Col-7, lines:33-49) recites: the device uses a low power CMOS single chip microcomputer comprising a central processing unit, and RAM, ROM, multiplex analog-to-digital converter for operating the device.  
Samaras discloses in (Col-3, line:66 to Col-4, line:4) the device uses high intensity, short duration light pulse that penetrates through clothing of a patient, and reflected light at specific wavelengths is measured to determine arterial blood oxygen saturation or SaO2. 
determining, from the plurality of measurements of light, a periodic change in an amplitude of the returned light; and identifying the periodic change in amplitude as a heart rate having an identical periodicity. 
Pareddy in an analogous art, discloses a method of using an apparatus for non-invasively monitoring vital health parameters of an infant (Abstract), 
wherein he teaches the method comprises the steps of emitting electromagnetic waves from one or more illumination sources, and receiving at one or more photodetectors the electromagnetic waves that have passed through a subject's skin and tissue, and based on the received signal, determine a peripheral capillary oxygen saturation, as recited in (¶:[0007]). 
Pareddy further teaches, the method additionally include determining a heart rate and respiratory rate of the subject based on reflectance or absorbance waveform received at the one or more photodetectors (¶:[0010]).
Pareddy also teaches, determining a heart rate of the subject is based on the reflectance waveform received at the photodetector by detecting wavelength peaks or troughs in the reflected emission readings, to determine the elapsed time between the wavelength peaks, that elapsed time corresponds to the subject's heart rate, as recited in (¶:[0050]), the peak and trough of the reflected waveform is equivalent to amplitude of the waveform. 
Pareddy also teaches in (¶:[0024] the apparatus includes a computer program product comprises a non-transitory computer usable medium having computer readable program code embodied therein, that computer readable program code comprising 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Samaras to use the electromagnetic wave which has been reflected from a subject’s skin and tissue and received by photo detectors for calculating the heart rate and respiratory rate of the subject in addition to calculating oxygen saturation, without adding additional hardware, as taught by Pareddy (¶:[0092]).
Regarding claim-2 Samaras in view of Pareddy discloses the method of claim-1, Samaras further discloses wherein the article is an article of clothing (Col-8, lines:54-58) recites: the oximeter of the invention works well through material such as standard clothing, and protective patient wraps.
Regarding claim-3 Samaras in view of Pareddy discloses the method of claim-1, Samaras discloses the method further comprising normalizing each of the plurality of measurements of light by compensating (Col-6, lines:59-62) measurement needs real-time compensation of imbalances in the analog front ends for a contribution of the article based on one or more known optical properties of the article (Col-8, lines:58-59) intensity of pulse light sensitive to the porosity of the article of clothing.
Regarding claim-5 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy teaches wherein the identifying comprises: obtaining a plurality of frequency components by transforming the plurality of measurements of light into a frequency domain (¶:[0017]) recites converting a reflectance or absorbance waveform received at a photodetector within the apparatus into frequency domain; 
and identifying, from the plurality of frequency components, a component comprising a highest energy content (¶:[0052]) recites, frequency domain analysis is used to determine the frequency of highest energy.
Regarding claim-9 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy teaches wherein the determining comprises identifying one of (i) two or more local maxima or (ii) two or more local minima (¶:[0052] recites, determining heart rate is based on detecting multiple wavelength peaks or troughs in the reflected emission readings or the emission absorbance readings).
Regarding claim-10 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy teaches wherein the pulse of light comprises a wavelength that is infrared, red, or green (Col-5, lines:63-66) recites, light source generate infrared pulses.
Regarding claim-11 Samaras in view of Pareddy discloses the method of claim-1, Samaras further discloses wherein the light source comprises a geometry, and wherein the identifying comprises: responsive to determining that an energy level of the measurements of light is lower than a threshold, causing an additional light source to transmit an additional pulse of light to have an additional geometry that is different than the geometry (Col-7, lines:13-24) recites in a cold climate the processor increases the intensity of each pulse to penetrate thick layers of clothing or material, and in a warm climate the processor sends a command to decrease the intensity of each flash to penetrate thin layers of clothing or to reflect directly off 
Regarding claim-13 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy discloses the method further comprising: obtaining, via an inertial measurement device, a plurality of data samples; determining that the plurality of data samples indicate movement of a wearer wearing the article (¶:[0059] recites, accelerometer and or gyroscope are used for detecting motion and relative movement of the wearer);
correlating the plurality of data samples with the plurality of measurements of light; and removing, from the plurality of measurements of light, a contribution of the movement (Pareddy ,claim-33) recites, the processor is configured for data correction based on data from a motion sensor for removing motion artefacts.
Regarding claim-14 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy discloses the method  further comprising obtaining, via an inertial measurement device, a plurality of samples responsive to determining, from the plurality of samples, that an infant wearing the article is not moving (¶:[0059] recites, accelerometer and or gyroscope are used for detecting motion and relative movement of the wearer),  
and the heart rate is above a threshold, identifying the infant is feeding (¶:[0083] determining change in heartrate during nursing).
Regarding claim-15 Samaras in view of Pareddy discloses the method of claim-1, and Pareddy discloses the method further comprising obtaining, via an inertial measurement device, a plurality of samples responsive to determining that the heart rate is below a threshold (¶:[0021-0022] recites, sensing apparatus may be configured to adaptively control the number of reflectance or absorbance wavelength samples that are pulsed by illumination source, based on determination of a distress state or an abnormal state associated with the subject);
Regarding claims 16 and 21 Samaras in view of Pareddy discloses the method and device of claim 1 and 20 respectively, and Pareddy discloses the method further comprising determining a rate of change in the periodic change in amplitude identifying a respiratory rate as equal to the rate of change (¶:[0096] method for determining respiration rate comprises extracting the dominant frequency from the PPG signal using autoregressive models of different order along with frequency estimation techniques based on wavelet transforms to determine dominant respiratory frequency and respiratory induced variation-frequency, amplitude and intensity steps). 
Regarding claim-17 Samaras in view of Pareddy discloses all the limitations of claim-16, and Pareddy discloses the method further comprising obtaining, via an inertial measurement device, a plurality of samples (¶:[0059] recites, the device comprise motion detection sensor such as an accelerometer and/or a gyroscope to identify body positions and relative movements of the subject; determining, from the plurality of samples, an additional respiratory rate; and responsive to determining that the additional respiratory rate is within a tolerance of the respiratory rate (¶:[0059] further recites, based on posture enables a correlations between the corresponding changes in vital signs of the baby’s respiration rate), outputting the respiratory rate to a user interface (¶:[0134] results are output through user interface on a display).
Regarding claim-18 Samaras in view of Pareddy discloses all the limitations of claim-17, and Pareddy discloses the method further comprising responsive to identifying that the respiratory rate is lower than a threshold, determining that an wearer wearing the article has fallen asleep (¶:[0059] recites, data from the motion detection sensor may also be used to identify sleeping patterns of babies) .
Regarding claim-19 Samaras in view of Pareddy discloses all the limitations of claim-17, and Pareddy discloses the method further comprising responsive to determining that the heart rate is below a first threshold and the respiratory rate is below a second threshold, identifying a wearer of the article as in deep sleep (¶:[0085] lower heat rate and respiratory rate below their corresponding thresholds  indicate sleep state of the subject).
Regarding claim-23 Samaras in view of Pareddy discloses all the limitations of claim-22, and Pareddy teaches wherein determining the heart rate comprises: determining, from the plurality of measurements of light, a periodic change in an amplitude of the emitted light; and identifying the periodic change in amplitude as a heart rate having an identical periodicity (¶:[0050] recites, determining a heart rate of the subject based on the reflectance waveform received at the photodetector, by detecting wavelength peaks or troughs in the reflected emission readings to determine the elapsed time between the wavelength peaks, that elapsed time corresponds to the subject's heart rate), the peak and trough of the reflected waveform is equivalent to amplitude of the waveform. 
.
   Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Samaras in view of Pareddy and further in view of the publication (US 2016/0256086 A1) by Byrd et al.
Regarding claim-4 Samaras in view of Pareddy discloses the method of claim-1, Samaras or Pareddy does not disclose or suggest the method further comprises: 
obtaining an ambient light measurement received from a photodetector while the light source is off, normalizing the measurement of light by removing the ambient light measurement from the measurement. 
However, Byrd discloses a technique for obtaining biological condition via bioelectric signals of an organism, some of the biological conditions are blood glucose level, heart rate, hydration level, and/or a blood electrolyte level and other (Abstract), 
Wherein Byrd teaches in (¶:[0040]) use of sensors capable of non-invasively sensing bioelectric potentials through an organism's skin, or through clothes on the organism's body, the sensors also include at least one of an ambient light sensor, and a signal collection module which is configured to increase and decrease the luminosity of the light source depending on ambient light intensity to provide a sufficient difference between the light source luminosity and ambient light intensity, as recited in (¶:[0044]).
.
Claims 6, 12  are rejected under 35 U.S.C. 103 as being unpatentable over the Samaras et al. in view of Pareddy et al and further in view of the publication (US 2017/0354547 A1) by Abir.
Regarding claim-6 Samaras in view of Pareddy discloses the method of claim-1, they do not teach or suggest wherein the article is a diaper and the area of skin is enclosed by the diaper, 
However, Abir discloses a garment-mountable physiological parameter detector, for sensing the well-being of a subject, by detecting one or more physiological parameters, the detector comprises an illuminator configured to illuminate in the direction of the garment (Abstract), wherein he also teaches the garment comprises a disposable diaper (¶:[0007]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention of the infant monitoring device of Pareddy to attach the monitoring device outside a diaper worn by an infant where it will not directly touch the infant’s skin, as taught by Abir (Fig.2, sensor-210).   
Regarding claim-12 Samaras in view of Pareddy discloses the method of claim-1, Samaras or Pareddy does not disclose or suggest the method further comprising responsive to identifying a presence of moisture in the article, selecting an additional light source, wherein the additional light source causing an additional pulse of light to have an additional geometry that is different than a geometry of the light source.   
However, Abir teaches based on the detection of urine or stool secretion in the diaper, the illumination intensity of light source is increased, as recited in (¶:[0114]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Samaras and Pareddy to adjust the intensity of the emitting light based on wetness due to urine or stool secretion in the diaper, as taught by Abir (¶:[0114]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Samaras et al. in view of Pareddy et al and further in view of the publication (US 2013/0001422 A1) by LAVON et al.
Regarding claim-7 Samaras in view of Pareddy discloses the method of claim-1, Samaras or Pareddy does not disclose or suggest the method further comprising accessing a range of expected heart rates; and responsive to determining that the heart rate is outside the range of expected heart rates, obtaining an additional set of measurements of light.
However, LAVON discloses a method and apparatus for monitoring the condition of a living subject by self-adjusting the apparatus to accommodate different end users, based on characteristics of the subject to be monitored such as species, age, health (Abstract). 
Wherein LAVON further teaches, due to the differences in physiology the device manipulates by using different periods of intermittent monitoring as needed to measure breathing in humans of different ages, as recited in (¶:[0082]).

Regarding claim-8 Samaras in view of Pareddy discloses the method of claim-7, and LAVON further teaches wherein the range of expected heart rates is based on an age of a wearer (¶:[0082] recites: the range of heart rates are different based on the age of the patient, such as infants age: 0-1 year, typically have heart rates of from 90 to 160 beats per minute, toddlers aged 1-3 years of age have heart rates from 80 to 150 beats per minute, and  adolescent or adults typically have heart rates from 55 to 100 beats per minute). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Samaras and Pareddy to adjust the measurement cycle based on age of the patient, since the heart rate of an infant, toddler, adolescent and adults have different heart rates, as taught by LAVON (¶:[0082]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Patent (US 10,117,598 B1) to Mouradian discloses a respiration rate monitoring system and method using a non-invasive device and method by receiving a series of signal data points from an optical sensor, which detects 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792